ORDER
The Petition for Writ of Certiorari from the Workers’ Compensation Court of Appeals was filed on April 26, 2013, and on December 26, 2013, we issued a decision in Dykhoff v. Xcel Energy, 840 N.W.2d 821 (Minn.2013), that addressed whether the work-connection test is an appropriate test for determining whether an injury is com-pensable.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals (WCCA) filed April 1, 2013, be, and the same is, vacated and the matter is remanded to the WCCA for further proceedings consistent with Dykhoff v. Xcel Energy, 840 N.W.2d 821 (Minn.2013).
LILLEHAUG, J., took no part in the consideration or decision of this case.
BY THE COURT
/s/Alan C. Page Associate Justice